Title: To Benjamin Franklin from the Massachusetts Board of War, 24 October 1777: résumé
From: Massachusetts Board of War
To: Franklin, Benjamin


<Boston, October 24, 1777, in French: Your public character and responsibilities justify our opening a correspondence to inform you of events since the happy days of Trenton and Princeton. The British have recently occupied Philadelphia and fought Washington at Germantown; our privateers are doing damage, but the middle states are suffering. To look to the north, why did St. Clair surrender Ticonderoga and open the way to New England? But Burgoyne, made overconfident by earlier successes, suffered defeat at Bennington. Then his army surrendered at Saratoga; the gazettes will give you details. Howe should meet the same fate now that our northern army is free.
In this situation it would be ridiculous for us to treat on Britain’s terms. Even if our troops defending the coast were defeated and captured, our militia would form a new army, and either die in battle or win independence. We have had setbacks, but we do not exaggerate our success. France and Spain maintain their neutrality, we are surprised to see, when they could obtain a large share of our commerce and humble Great Britain.
This will be delivered to you by Jonathan Loring Austin.>
